Filed:    September 19, 2001

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                              No. 01-6725
                          (CA-00-392-2-11AJ)



Clarence Edward Alexander,

                                               Petitioner - Appellant,
           versus


United States Department of Justice, et al.,

                                              Respondents - Appellees.



                              O R D E R



     The court amends its opinion filed September 13, 2001, as

follows:

     On the cover sheet, section 3 -- the district court informa-

tion is corrected to read “Appeal from the United States District

Court for the District of South Carolina, at Charleston. Falcon B.

Hawkins, Senior District Judge.    (CA-00-392-2-11AJ)”.

     On page 2, line 6 of text -- “S.D.W. Va.” is corrected to read

“D.S.C.”

                                          For the Court - By Direction



                                           /s/ Patricia S. Connor
                                                    Clerk
                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6725



CLARENCE EDWARD ALEXANDER,

                                           Petitioner - Appellant,

          versus


UNITED STATES DEPARTMENT OF JUSTICE; BUREAU OF
PRISONS; MICKEY E. RAY,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Falcon B. Hawkins, Senior District
Judge. (CA-00-392-2-11AJ)


Submitted:   September 6, 2001        Decided:   September 13, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence Edward Alexander, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     Clarence Edward Alexander appeals the district court’s order

denying relief on his 28 U.S.C. § 2241 (1994) petition.     We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Alexander v. United States Dep’t of Justice,

No. CA-00-392-2-11AJ (D.S.C. Feb. 15, 2001). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




                                   3